Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Mori et al. (J. Bacteriol. 185 (2003): 948-56) teach an E. coli cell having a transposon insertion into a yijP gene of that cell.  Mori et al. report that such transposon insertion is associated with mutations that can suppress a cold-sensitive secY mutation.  Mori et al. contain no description of the involvement of a yijP gene in production of fatty acids and derivatives.  As such, at the time of invention there is no fair motivation to combine any modification of the yijP gene with modifications having a tendency to increase fatty acid production, such as expression of an exogenous polynucleotide encoding a thioesterase as recited in claim 52.
Similarly, Wang et al. (Infect. Immun. 67 (1999): 4751-56) describe a yijP gene from E. coli as encoding a membrane protein involved in the ability of E. coli to invade the brain microvascular endothelial cells that constitute the blood-brain barrier, which does not fairly indicate the involvement of yijP in the biosynthesis of fatty acids or derivatives.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/TODD M EPSTEIN/Examiner, Art Unit 1652    

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652